Citation Nr: 1243880	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent disabling for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active service from July 1965 to July 1969, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in March 2008 at the Waco RO.  The appellant and the appellant's spouse testified at that time and the hearing transcript is of record.

This case was previously before the Board in January 2011 when it was remanded for further development.

The Veteran perfected an appeal of the issues of entitlement to an evaluation in excess of 10 percent disabling for radiculopathy of the right lower extremity and entitlement to an evaluation in excess of 10 percent disabling for radiculopathy of the left lower extremity.  In the initial claim for these increases, dated in September 2006, the Veteran specifically indicated that he desired an evaluation of 20 percent disabling for each lower extremity.  As such, the Board notes that the Veteran limited his claims for radiculopathy of each lower extremity to an evaluation of 20 percent disabling for each lower extremity.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  Subsequently, in a rating decision dated in August 2008 the RO granted entitlement to an evaluation of 20 percent disabling for radiculopathy of the right lower extremity and entitlement to an evaluation of 20 percent disabling for radiculopathy of the left lower extremity.  As this represents a complete grant of the Veteran's limited claims for higher evaluations for his lower extremity radiculopathies, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The results of audiometric tests conducted in May 2007 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.

2.  The results of audiometric tests conducted in March 2010 show that the Veteran had level I hearing in his right ear and level II hearing in his left ear.

3.  In March 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of the issue of entitlement to an evaluation in excess of 10 percent disabling for tinnitus is requested.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2012).

2.  The criteria for withdrawal by the appellant of the Substantive Appeal in regard to the issue of entitlement to an evaluation in excess of 10 percent disabling for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the duty to notify was satisfied by way of a letter sent to the appellant in January 2007 that fully addressed all notice elements and was sent prior to the initial rating decision.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted a private audiology record dated in December 1991.  The appellant was afforded VA medical examinations in May 2007, April 2008, and March 2010.  

In January 2011 the Board remanded the Veteran's claim for the Veteran to be asked to identify any additional records and for additional records to be obtained regarding the Veteran.  In addition, the Board ordered that the audiogram, including speech discrimination scores, of a July 2006 audiology consultation be obtained, if possible, and interpreted.

Subsequent to the remand, the Veteran was notified and asked to identify any additional records in a letter dated in March 2011.  VA treatment records dated through May 2011 were obtained and associated with the claims file.  The audiogram of the Veteran's July 2006 audiology consultation was obtained and associated with the claims file.  No speech discrimination scores were included with the records from the July 2006 audiology consultation.

The Board acknowledges that the speech discrimination scores were not obtained pursuant to the Board's remand and that no interpretation of the audiogram was obtained.  However, the Board notes that a specific attempt was made to obtain the records of the July 2006 audiology consultation.  The records were provided but do not include speech discrimination scores.  There is no report in these records that a speech discrimination test was performed.  In the absence of these scores the audiogram results are inadequate for rating purposes and, therefore, interpretation of the results would achieve no purpose.  

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141  (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The Veteran's representative, in a statement dated in November 2012, requests that the Board remand the Veteran's claim for the Veteran to be afforded a VA medical examination.  The representative argues that the March 2010 examination is not contemporaneous and is, therefore, inadequate.  However, neither the Veteran's representative nor the medical evidence of record reveals that the Veteran's bilateral hearing loss disability may have become more severe since the March 2010 VA medical examination.  As such, the Board finds it unnecessary to remand the claim for another VA medical examination.  The "mere passage of time" does not render an old examination inadequate.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a compensable evaluation for bilateral hearing loss.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  Exceptional patterns of hearing impairment also exist for VA purposes when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Then, the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

In July 2006 the Veteran underwent an audiological evaluation at the VA medical center.  However, an examination for hearing must be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85.  Here although audiometry was completed, there is no report that a controlled speech discrimination test was performed.  As such, the Board finds the July 2006 audiological evaluation to be inadequate for rating purposes.  

In May 2007 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
25
25
20
21
LEFT
15
40
50
50
39

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

The examiner diagnosed the Veteran with normal hearing for the frequencies 500 to 4000 Hz for the right ear and mild to moderate sensorineural hearing loss from 2000 to 4000 Hz in the left ear.

Initially the Board notes that audiological evaluation did not reveal an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).  Under Table VI, the examination results correspond to level I for the right ear and level I for the left ear.  Pursuant to Table VII, these levels correspond with a noncompensable disability evaluation. 

At a hearing before a Decision Review Officer in March 2008 the Veteran reported that his hearing loss was getting worse and he was prescribed hearing aids.  

In April 2008 the Veteran was afforded a VA C&P examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
25
30
25
24
LEFT
20
40
50
45
39

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.

The examiner diagnosed the Veteran with normal hearing for the frequencies 500 to 4000 Hz for the right ear and normal to moderate sensorineural hearing loss from 2000 to 4000 Hz in the left ear.

The Board notes that the audiological evaluation results indicate that the right ear was tested via bone condition rather than air condition.  The left ear appears to have results for both air condition and bone condition testing.  As such, this examination is inadequate for rating purposes.  However, using the bone conduction results, the audiological evaluation did not reveal an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).  Under Table VI, the examination results correspond to level I for the right ear and level I for the left ear.  Pursuant to Table VII, these levels correspond with a noncompensable disability evaluation. 

In March 2010 the Veteran was afforded a VA C&P examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
25
35
30
27
LEFT
30
40
55
55
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.

The Veteran was diagnosed with normal hearing from 500 to 2000 Hz and a mild loss at 3000 to 4000Hz in the right ear and mild loss at 500 to 2000 Hz and a moderate-severe loss at 3000 to 4000 Hz in the left ear.

Initially the Board notes that audiological evaluation did not reveal an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).  Under Table VI, the examination results correspond to level I for the right ear and level II for the left ear.  Pursuant to Table VII, these levels correspond with a noncompensable disability evaluation. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the VA examiner of May 2007 indicated that the Veteran reported reduced hearing, occasional ear aches, and dizziness.  The VA examiner of March 2010 indicated that the Veteran reported that he had difficulty hearing and understanding at all times and difficulty understanding speech coming from his left side.  Thus, the VA audiology examination reports did include information concerning how the appellant's hearing impairment affects his daily functioning.  Further, the appellant was given the opportunity to provide additional evidence through his lay statements and those of third parties.

Lastly, the Board notes that the Veteran has submitted a private audiogram dated in December 1991.  As the audiogram is dated in December 1991 it does not represent the severity of the Veteran's disability during any period on appeal and, therefore, is not relevant.  

Entitlement to a compensable rating for bilateral hearing loss is not warranted.  Based upon the mechanical application of the audiological results during the period on appeal to the rating criteria, at no point during the period on appeal does the Veteran's bilateral hearing loss disability warrant a compensable evaluation.  As such, entitlement to a compensable rating for bilateral hearing loss is denied.  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The May 2007 and March 2010 examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 447.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran does not meet the criteria for a compensable rating at any point during the period on appeal and there are no aspects of this disability not contemplated by the schedular criteria.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

The record reveals an indication that the Veteran was employed in May 2011 and there is no assertion by the Veteran that he is unemployable.  Moreover, any interference with employment is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to any of the Veteran's service-connected disabilities, the Board finds Rice is inapplicable. 

III.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In July 2007 the RO issued the Veteran a Statement of the Case in regard to the issue of entitlement to an evaluation in excess of 10 percent disabling for tinnitus.  In a Substantive Appeal on a VA Form 9, dated in July 2007, the Veteran perfected his appeal of this issue.  Subsequently, in a statement dated in March 2008 the Veteran stated that a withdrawal of this issue is requested.

Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for tinnitus and it is dismissed.

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent disabling for tinnitus is dismissed.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


